DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 104732967 B – see translation provided by Examiner).
	With respect to claim 1, Yang teaches a sound isolation structure (Figures 1-6 – see translation, Page 3, ¶ beginning with “the advantage of…” which discusses absorbing/isolating low frequencies in the same way as Applicant’s device) comprising an array of resonators (2/3/4), at least one of the resonators forming the array of resonators (arrays seen in Figures 1, 3 and 6) comprises a housing (Figure 3, #1a/1b) having a cavity (2) and an opening (3) to the cavity (2) and a neck portion (defined by opening #3 and inlet end of groove #2, similar to Applicant’s Figure 6) extending into the cavity (2) from the opening (3) of the housing (1a/1b).  
	With respect to claim 2, Yang teaches wherein the cavity (2) is an air channel, the air channel having an open end (end adjacent opening #3) connected to the opening (3) and a terminal end (4) terminating within the housing (1a/1b).  
	With respect to claim 3, Yang teaches wherein the air channel (2) is a spiral air channel.  
	With respect to claim 4, Yang teaches wherein the open end (upstream end near #3) is located adjacent to a center of the spiral air channel (2).  
	With respect to claim 5, Yang teaches wherein the terminal end (4) is located adjacent to a perimeter of the spiral air channel (2).  
	With respect to claim 7, Yang teaches wherein the housing (1a/1b) has a perimeter having a rectangular shape.  
	With respect to claim 8, Yang teaches wherein the housing (1a/1b) further comprises a top plate (1a) having the opening, the top plate (1a) having a side opposite of the cavity (2) that is substantially flat.  
	With respect to claim 9, Yang teaches wherein the array of resonators is a two- dimensional array of resonators (seen in Figure 1).  
	With respect to claim 10, Yang teaches a resonator for isolating sound (Figures 1-6, #2/3/4 – see translation, Page 3, ¶ beginning with “the advantage of…” which discusses absorbing/isolating low frequencies in the same way as Applicant’s device), the resonator comprising: f01174701110a housing (1a/1b) having an opening (3); an air channel (3) disposed within the housing (1a/1b), the air channel having an open end (upstream end adjacent opening #3) connected to an opening (3) and a terminal end (4) terminating within the housing (1a/1b); and a neck portion (defined by opening #3 and inlet end of groove #2, similar to Applicant’s Figure 6) extending into the air channel (2) from the opening (3).  
	With respect to claim 11, Yang teaches wherein the air channel (2) is a spiral air channel.  
	With respect to claim 12, Yang teaches wherein the open end (3) is located adjacent to a center of the spiral air channel (2).  
	With respect to claim 13, Yang teaches wherein the terminal end (4) is located adjacent to a perimeter of the spiral air channel (2).  
	With respect to claim 15, Yang teaches further comprising a top plate (1a) having the opening (3), the top plate (1a) having a side opposite of the air channel (2) that is substantially flat.  
	With respect to claim 16, Yang teaches sound isolation structure (Figures 1-6, – see translation, Page 3, ¶ beginning with “the advantage of…” which discusses absorbing/isolating low frequencies in the same way as Applicant’s device), comprising: an array of resonators (2/3/4), at least one of the resonators forming the array of resonators comprises: a housing (1a/1b) having an opening (3), a spiral air channel (2) disposed within the housing (1a/1b), the spiral air channel (2) having an open end (upstream end adjacent opening #3) connected to an opening (3) and a terminal end (4) terminating within the housing (1a/1b), wherein the open end is located adjacent to a center of the spiral air channel (2) and the terminal end (4) is located adjacent to a perimeter of the spiral air channel (2), and a neck portion (defined by opening #3 and inlet end of groove #2, similar to Applicant’s Figure 6) extending into the spiral air channel (2) from the opening.  
	With respect to claim 18, Yang teaches wherein at least one of the resonators forming the array of resonators has a perimeter having a rectangular shape (rectangular perimeter seen in Figure 1).  
	With respect to claim 19, Yang teaches wherein the housing further comprises a top plate (1a) having the opening (3), the top plate (3) having a side opposite of the spiral air channel (2) that is substantially flat.  
	With respect to claim 20, Yang teaches wherein the array of resonators is a two- dimensional array of resonators (Seen in Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 104732967 B – see translation provided by Examiner).
	With respect to claims 6, 14 and 17, Yang is relied upon for the reason and disclosures set forth above.  Yang further teaches a spiral air channel (2).  Yang fails to teach wherein the spiral air channel is a rectangular spiral air channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the spiral air channel is a rectangular spiral air channel, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Yang.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound isolation structure are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837